Citation Nr: 1413891	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-39 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967, and had additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the RO in Indianapolis, Indiana that denied service connection for tinnitus. 

The Veteran initially requested an RO hearing, but withdrew his hearing request in January 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Regrettably, additional development is necessary prior to appellate review.  

The Veteran contends that he has tinnitus due to noise exposure in service, either during his active duty, when he was a clerk in Vietnam and his office was very close to the flight line, or during his 27 years of service in the Indiana Army National Guard (ARNG), when he served in an artillery unit.

The Veteran has reported that he served in the Indiana ARNG from March 1978 to January 2006.  A review of the claims file reflects that the RO has not verified the dates of the Veteran's service in the Indiana ARNG, and has not obtained his service treatment records from this period of service.  The Board finds that this must be done prior to appellate review.  Service personnel records should also be obtained.

A VA compensation examination was conducted in July 2009, and the examiner provided a medical nexus opinion regarding whether the current tinnitus is related to claimed noise exposure during active duty, but did not provide an opinion as to whether it is related to his subsequent service in the ARNG.  The examiner also noted that service treatment records from this period were not available for review.  The Board finds that an addendum medical opinion should be obtained regarding this question.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center and any other indicated agency or records repository, and: 

(a) Request verification of the complete dates and types of the Veteran's service in the Indiana ARNG, whether it was active duty, active duty for training, inactive duty training, or active duty for special work. 

(b) Request complete copies of the Veteran's service personnel records.  

(c) Request complete copies of any additional service treatment records, particularly those dated during his service in the Indiana ARNG.

2.  Then, forward the claims file to the examiner who conducted the July 2009 VA examination, for an addendum medical opinion regarding the etiology of current tinnitus.  The examiner must review the claims file and should note that review in the report.  Advise the VA examiner of the verified dates of the Veteran's service.  If that examiner is unavailable, the opinion should be obtained from an appropriate VA examiner.

Based on a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that tinnitus had its onset in service or is causally related to service, including his period of service in the Indiana ARNG. The rationale for any opinion expressed should be provided in the examination report. 

3.  Then, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case, and allow an opportunity for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



